Citation Nr: 0002364	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-40 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946 and from June 1948 to March 1950.

In a June 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for residuals of a left knee injury and 
entitlement to service connection for residuals of a left 
ankle injury to the Los Angeles, California Regional Office 
(RO) for additional development of the record.  A review of 
the record reflects that additional service medical records 
have been obtained, to the extent possible.  Thus, the case 
has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between a current 
left knee disability and an incident of service has not been 
presented.  

2.  Competent medical evidence of a nexus between a current 
left ankle disability and an incident of service has not been 
presented.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a left ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although efforts have been made by the Department of Veterans 
Affairs (VA) to obtain the veteran's complete service medical 
records, the National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.   The Board realizes 
in cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind. 

Factual Background

Service medical records reflect notations of defective vision 
and bilateral pes planus.  A diagnosis of tonsillitis was 
also noted.  A separation examination dated in March 1950 
reflects notations of moderate pes planus and a right hernia.  
No other defects were noted.  

Daily sick reports from Company "G" of the 350th Inf. 
Regiment dated from June 1949 to February 1950 reflect the 
veteran was seen for unspecified reasons on September 29, 
1949, October 18, 1949, October 19, 1949, November 10, 1949, 
November 29, 1949, January 24, 1950, and February 8, 1950.  
The records do not reflect any hospitalization.

An April 1989 clinical record notes that the veteran reported 
falling off of a bike a few days earlier.  The veteran 
indicated that he thought some of the screws in his left 
ankle were loose.  It was noted that there was no 
discoloration of the left ankle and no edema.  Moderate 
tenderness was also noted.  The record reflects a relevant 
impression of a contusion of the left ankle.

An April 1989 radiology report of the left ankle reflects a 
surgical screw traversing the distal tibia at the site of a 
healed fracture.  Post fracture deformity of the distal left 
fibula was noted.  A conclusion of a healed fracture 
involving the left ankle, status post open reduction and 
internal fixation, was noted.  

A July 1990 VA clinical record reflects the veteran 
complained of soreness in his left hip and thigh.  It was 
also noted the veteran had an elastic bandage on his left 
knee.  The record reflects physical examination revealed no 
swelling and no hematoma.  Pain and tenderness in the left 
knee were noted.  A diagnosis of traumatic myositis of the 
left thigh was noted.  A July 1990 radiology report of the 
left knee reflects an impression of no evidence of active 
bone or joint pathology.  

In an August 1997 letter to the veteran, the RO requested 
completion of an enclosed form regarding the veteran's 
disabilities.  In response to the RO's request, the veteran 
completed the enclosed form and indicated that during service 
he was treated for a ski pole injury to his left knee and a 
hurt left ankle during ski training sometime between November 
1949 and 1950 while assigned to Company G of the 350 Inf. 
Reg., 88th Division, in Innsbruck, Austria.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection for residuals of a 
left knee injury and for residuals of a left ankle injury is 
not warranted.  

Even assuming the 1949 and 1950 sick call notations were for 
treatment of a left knee injury and a left ankle injury, the 
record is silent for competent medical evidence of a nexus 
between the veteran's current left knee and left ankle 
disabilities and any incident of service.  Although the 
veteran asserts that his current disabilities are the result 
of injuries sustained during service, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  The record does 
not reflect that the veteran possesses any specialized 
medical training or skill.  Consequently, the veteran's lay 
assertions that his left knee condition and left ankle 
condition were caused by his active service are neither 
competent nor probative of the issues in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

Additionally, the record is silent for complaints or 
treatment related to a knee or ankle disability until 1989, 
more than thirty years after the veteran's discharge from 
service.  Thus, the veteran has not established continuity of 
symptomatology or the incurrence of a chronic disability.

In the absence of competent medical evidence of a nexus 
between the veteran's left knee disability and an incident of 
service, the claim is not well grounded and must be denied.  
Likewise, in the absence of competent medical evidence of a 
nexus between the veteran's left ankle disability and an 
incident of service, the claim is not well grounded and must 
be denied.  



ORDER

The claim of entitlement to service connection for residuals 
of a left knee injury is denied.

The claim of entitlement to service connection for residuals 
of a left ankle injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

